DETAILED ACTION
	This action is responsive to the following communications: the Application filed April 13, 2021, and Information Disclosure Statement filed on April 13, 2021 and December 08, 2021.
	Claims 1-24 are pending. Claims 1, 10 and 19 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on April 13, 2021 and December 08, 2021. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding independent claim 1.
The recitation “the first period where the detected temperature is a first temperature is set to be shorter than the first period” in lines 11-12 is considered vague because it is confused with “the first period where the detected temperature is a first temperature is set to be shorter than the second period” para.[0005] , in lines 4-5 of specification. 
Claims 2-9 depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0197587 in view of SIM et al. (US 2013/0194872) and further in view of Yoo et al. (US 2017/0133096).

Regarding independent claim 1, LEE et al. discloses a  memory device comprising: a memory cell array comprising a plurality of memory cells (110, figure 1); a page buffer circuit (PB1-PBm, figure 1) connected to the memory cell array through a plurality of bit lines (BL1-BLm, figure 1), comprising a page buffer connected to each of the plurality of bit lines (figure 1), and configured to perform a pre-charge operation on the plurality of bit lines during a pre-charge period for data reading (see para.[0047] discloses: the control logic 140 may output a control signal to sensing node precharge potential levels of the page buffers PB1 to PBm. The control logic 140 may control the read and write circuit 130 (buffer circuit) to perform a read operation of the memory cell array 110); and
a control logic (140, figure 1) configured to differently control (overdrive setting unit is connected control logic 140, also see above) the pre-charge operation of the page buffer circuit (PB1-PBm, figure 1) according to a detected temperature (see figure 8 and para.[0100] disclose: overdrive setting unit may include a temperature detection unit 161 in figure 8 and the temperature detection unit 161 in figure 8 may generate temperature information by sensing the temperature of the semiconductor memory device 100).
However, LEE et al. are silent with respect to wherein the pre-charge period comprises a first period in which the plurality of bit lines are overdriven and a second period in which the plurality of bit lines are driven at a voltage lower than that of the first period, and the first period where the detected temperature is a first temperature is set to be shorter than the first period where the detected temperature is a second temperature higher than the first temperature.
SIM et al. disclose wherein the pre-charge period (figure 6) comprises a first period (BLSHF, figure 7, T2-T3, figure 6) in which the plurality of bit lines (BL, figure 1, also see s150 figure 8) are overdriven (BLSHF, figure 6. Noted: as define in specification [0038]: in order to reduce the time required for the pre-charge operation, overdrive with respect to the bit line BL may be applied. As an example, the pre-charge period may include a first period in which the bit line shutoff signal BLSHF) and a second period (TT3-T4, figure 6)  in which the plurality of bit lines (BL, figure 7, also see S150, figure 8) are driven at a voltage lower than that of the first period (see figure 7, Pre-charge 1= 1.5V and pre-charge 2= 1.3V).
Since LEE et al. and SIM et al. are both from the same field of endeavor, the purpose disclosed by SIM et al. would have been recognized in the pertinent art of LEE et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SIM et al. to teaching of LEE et al. for purpose of using control logic controlling the page buffer to vary a develop time of the bit line or a sensing node connected to the bit line according to a current temperature during a read operation.
However, the combination of LEE et al. and SIM et al. are silent with respect the first period where the detected temperature is a first temperature is set to be shorter than the first period where the detected temperature is a second temperature higher than the first temperature.
Yoo et al. disclose the first period where the detected temperature is a first temperature is set to be shorter than the first period where the detected temperature is a second temperature higher than the first temperature.
Yoo et al. disclose the first period where the detected temperature is a first temperature is set to be shorter than the first period (figure 5, also see rejection 112 above) where the detected temperature is a second temperature higher than the first temperature (see figure 5 below, Temp1 <Temp2, also see para.[0009] disclose: the second temperature is higher than the first temperature).

    PNG
    media_image1.png
    437
    435
    media_image1.png
    Greyscale

Since LEE et al. , SIM et al. and Yoo et al. are from the same field of endeavor, the purpose disclosed by Yoo et al. would have been recognized in the pertinent art of LEE et al. and SIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Yoo et al. to teaching of LEE et al. and SIM et al. for purpose of using control logic controlling the page buffer to vary a develop time of the bit line or a sensing node connected to the bit line according to a current temperature during a read operation.

Regarding claim 2, the combination of LEE et al., SIM et al. and Yoo et al. disclose the limitation of claim 1.
Yoo et al. further disclose wherein the page buffer (PB1-PBn, figure 2) comprises a shutoff transistor (NM_SHF, figure 4, also see para.[0074]) configured to control an electrical connection between a sensing node (SO node, figure 4) and each bit line (BL, figure 4), wherein a bit line shutoff signal is provided to a gate of the shutoff transistor (BLSHF, figure 4, also see para.[0074]), wherein, at the first temperature (Temp1, figure 5), the bit line shutoff signal rises to a first level in the first period (BLSHF, figure 5), and at the second temperature (Temp2, figure 5), the bit line shutoff signal rises to a second level in the first period, and  wherein the first level is higher than the second level (figure discloses all limitation above).


Regarding claim 4, the combination of LEE et al., SIM et al. and Yoo et al. disclose the limitation of claim 1.
SIM et al. further disclose wherein the second period at the first temperature has a same time as the second period at the second temperature (figures 6 and 7 of SIM et al. disclose all limitation of claim 4)

Regarding claim 5, he combination of LEE et al., SIM et al. and Yoo et al. disclose the limitation of claim 1.
SIM et al. further disclose wherein a data sensing period is performed after the pre-charge period (see para.[0070] discloses: figure 4A, at the bit line pre-charge, all bit line selected for sensing may be charged with a pre-charge voltage during a pre-charge time Tpre. This is may be performed to sense 0n/off states of memory cells in high speed), and wherein the data sensing period at the first temperature is set to be longer than the data sensing period at the second temperature (Tlat in figure 4A is longer than Tlat in figure 4B).

Regarding claim 6, the combination of LEE et al., SIM et al. and Yoo et al. disclose the limitation of claim 1.
SIM et al. further disclose wherein temperature information along with a read command from an external controller is received, and wherein the control logic is configured to differently control the pre-charge operation of the page buffer circuit based on the temperature information provided from the external controller (see para. [0054 and para.[0053] below and figure 1)

    PNG
    media_image2.png
    286
    923
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 10-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “wherein each page buffer comprises a shutoff transistor configured to control an electrical connection between a sensing node and each bit line, wherein a bit line shutoff signal is provided to a gate of the shutoff transistor, wherein the pre-charge period comprises an initial first period in which an over drive is performed and a second period thereafter, and wherein, when a temperature of the memory device is lower, a first offset corresponding to a voltage variation of the bit line shutoff signal between the first period and the second period is smaller than, when the temperature is higher, a second offset corresponding to a voltage variation of the bit line shutoff signal between the first period and the second period”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 11-18, the claims have been found allowable due to their dependencies to claim 10 above.

	Regarding independent claim 19, the prior art does not teach or suggest the claimed invention having “comprising a page buffer connected to each of the plurality of bit lines, and configured to perform a pre-charge operation on the plurality of bit lines during a pre-charge period for data reading; and a control logic configured to differently control the pre-charge operation of the page buffer circuit according to a temperature, and wherein the pre-charge period comprises an initial first period in which an over drive is performed and a second period thereafter, and when a temperature of the memory device is a lower temperature, a first offset corresponding to a voltage variation of the bit line shutoff signal between the first period and the second period is smaller than, when the temperature is a higher temperature, a second offset corresponding to a voltage variation of the bit line shutoff signal between the first period and the second period”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 20-24, the claims have been found allowable due to their dependencies to claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827